DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a selective deployable groove engagement feature in claim 2.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, Applicant uses the term “significant rotation” in line 2.  It is unclear what the metes and bounds of “significant” are. 
Claim 6 recites the limitation "the distal portion of the drill" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davison (US 4,710,075).
Regarding claim 1, Davison discloses an instalment for setting a drill pin depth, comprising an elongate shaft (12) having a proximal end (14), a distal end (24), and a channel (64) formed therein, the channel extending from the proximal end and toward the distal end (column 5, lines 19-22) and being configured to receive a drill pin of a ligament drill guide (e.g. 80, figure 5); a depth indicator (26) having a bore (38) formed therethrough, the bore being configured to receive the elongate shaft (figures 1-5), and the depth indicator being configured to selectively engage the elongate shaft to set a fixed location of the depth indicator with respect to the elongate shaft (figures 3-4 and column 5, line 63 – column 6, line 5 and lines 43-59), wherein the fixed location at which the depth indicator is set establishes a terminal distal travel location for a drill pin disposed in the channel such that said drill pin is unable to extend distally past the terminal distal travel location (figure 5). 	Regarding claim 2, Davison discloses a distal portion of the elongate shaft has indicia (22) formed thereon, the indicia being indicative of the terminal distal travel location (column 5, line 63 – column 6, line 5). 	Regarding claim 3, Davison discloses a distal portion of the elongate shaft has a plurality of grooves formed thereon (20’s, figure 1, 2 and 4), and the depth indicator .

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mac-Thiong et al. (US 6,342,056).
Regarding claim 1, Mac-Thiong et al. disclose an instalment for setting a drill pin depth, comprising an elongate shaft (36) having a proximal end (see figure below), a distal end (see figure below), and a channel (39) formed therein, the channel extending from the proximal end and toward the distal end and being configured to receive a drill pin of a ligament drill guide (e.g. S, figures 1 and 4); a depth indicator (30 + 32) having a bore (column 4, lines 37-46, figures 1 and 4) formed therethrough, the bore being configured to receive the elongate shaft (column 5, lines 5-13), and the depth indicator being configured to selectively engage the elongate shaft to set a fixed location of the depth indicator with respect to the elongate shaft (column 5, lines 5-13), wherein the fixed location at which the depth indicator is set establishes a terminal distal travel .

    PNG
    media_image1.png
    668
    689
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mac-Thiong et al. (US 6,342,056) in view of Torrie (US 5,968,050).
 Regarding claim 6, Mac-Thiong et al. discloses the claimed invention except for a diameter of the channel at the proximal end of the elongate shaft is larger than a diameter of the channel at a distal end of the channel.
Torrie discloses an elongate shaft (120) having a diameter at a channel (180, figure 3A) at the proximal end (@175) that is larger than a diameter of the channel at a distal end (@140) of the channel (figure 3A).  The enlarged diameter opening of the proximal end eases insertion of the guided element into the channel.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to construct the channel of Mac-Thiong et al. to have the proximal end diameter be greater than the distal end as it eases insertion of the guided element into the channel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775